366 S.W.3d 90 (2012)
Demetris THOMAS, Claimant/Appellant,
v.
ST. LOUIS COUNTY, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Additional Party/Respondent.
Nos. ED 97170, ED 97171.
Missouri Court of Appeals, Eastern District, Division Two.
May 9, 2012.
*91 James N. Guirl, II, Guirl Law Firm, St. Louis, MO, for appellant.
Micki Wochner, Carl Becker, Clayton, MO, for employer/respondent.
Chris Koster, Attorney General, Beth Harris, Assistant Attorney General, St. Louis, MO, for additional party/respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KURT S. ODENWALD, C.J.

ORDER
PER CURIAM.
Claimant appeals from two final awards of the Labor and Industrial Relations Commission, each affirming a separate award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the awards pursuant to Rule 84.16(b).